DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/036,739, filed on May 13, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 28, 2020.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,911,497. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1, and 11, claim 1 of U.S. Patent No. 10,911,497 recites a method for a first radio communication apparatus configured to perform first radio communication with a radio base station (col. 21, lines 15-17), the method comprising: 
performing relay of second radio communication between a second radio communication apparatus and a third radio communication apparatus, wherein the second radio communication is controlled by a control node different from the radio base station and is not traversed via the radio base station and the control node (col. 21, lines 18-23); and 
transmitting, to the control node, charging information regarding the second radio communication, wherein the charging information does not include data that is transmitted or received on the second radio communication (col. 21, lines 24-29).  

Regarding claims 2, and 7, claim 1 and claim 2 of U.S. Patent No. 10,911,497 recites wherein the charging information includes at least one of: 

amount of the data that is transmitted from the second radio communication apparatus or the third radio communication apparatus on the second radio communication (col. 21, lines 37-41), 
amount of the data that is received by the second radio communication apparatus or the third radio communication apparatus on the second radio communication (col. 21, lines 42-46), 2Application No. 17/134,513 Attorney Docket No. 11215USO4CON Preliminary Amendment 
indicator of radio resources used for the second radio communication (col. 21, lines 52-53, and 
application related information (col. 21, line 54).  

Regarding claims 3, and 8, claim 1 of U.S. Patent No. 10,911,497 recites wherein a radio frequency used for the second radio communication is same as or different from a radio frequency used for the first radio communication (col. 21, lines 30-34).  

Regarding claims 4, and 9, claim 3 of U.S. Patent No. 10,911,497 recites wherein the second radio communication is a type of device-to-device (D2D) communication between at least two of the first radio communication apparatus, the second radio communication apparatus and the third radio communication apparatus (col. 21, lines 55-58).  
Regarding claims 5, and 10, claim 4 of U.S. Patent No. 10,911,497 recites wherein at least one of the first, second or third radio communication apparatus is a vehicle.  

Regarding claims 6, and 12, claim 5 of U.S. Patent No. 10,911,497 recites a method for a control node comprising: 
controlling second radio communication that is relay of communication between a second radio communication apparatus and a third radio communication apparatus via a first radio communication apparatus, wherein the second radio communication is not traversed via the control node and a radio base station performing first radio communication with the first radio communication apparatus (col. 21, lines 61-67); and 3Application No. 17/134,513 Attorney Docket No. 11215USO4CON Preliminary Amendment 
receiving, from the radio communication apparatus, charging information regarding the second radio communication, wherein the charging information does not include data that is transmitted or received on the second radio communication (col. 22, lines 1-6).  


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,382,949. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1, and 11, claim 1 of U.S. Patent No. 10,382,949 discloses a method for a first radio communication apparatus configured to perform first radio communication with a radio base station, the method comprising: 
performing relay of second radio communication between a second radio communication apparatus and a third radio communication apparatus, wherein the second radio communication is controlled by a control node different from the radio base station and is not traversed via the radio base station and the control node (col. 21, lines 18-25); and 
transmitting, to the control node, charging information regarding the second radio communication, wherein the charging information does not include data that is transmitted or received on the second radio communication (col. 21, lines 26-32).  

Regarding claims 6, and 12, claim 1 of U.S. Patent No. 10,382,949 recites a method for a control node comprising: 
controlling second radio communication that is relay of communication between a second radio communication apparatus and a third radio communication apparatus via a first radio communication apparatus, wherein the second radio communication is not traversed via the control node and a radio base station performing first radio communication with the first radio communication apparatus (col. 21, lines 18-25); and 3Application No. 17/134,513 Attorney Docket No. 11215USO4CON Preliminary Amendment 
receiving, from the radio communication apparatus, charging information regarding the second radio communication, wherein the charging information does not include data that is transmitted or received on the second radio communication (col. 21, lines 26-32).  
Claims 2-5, and 7-10 depend either directly or indirectly upon independent claims 1 and 6, and it is obvious to one of ordinary skilled in the art to modify and include these claim features.  Therefore, the Examiner rejects these claims at least for the reasons discussed above. 


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,992,666. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1, and 11, claim 1 of U.S. Patent No. 9,992,666 discloses a method for a first radio communication apparatus configured to perform first radio communication with a radio base station, the method comprising: 
performing relay of second radio communication between a second radio communication apparatus and a third radio communication apparatus, wherein the second radio communication is controlled by a control node different from the radio base station and is not traversed via the radio base station and the control node (col. 21, lines 4-12); and 
transmitting, to the control node, charging information regarding the second radio communication, wherein the charging information does not include data that is transmitted or received on the second radio communication (col. 21, lines 13-18).  

Regarding claims 6, and 12, claim 1 of U.S. Patent No. 9,992,666 recites a method for a control node comprising: 
controlling second radio communication that is relay of communication between a second radio communication apparatus and a third radio communication apparatus via a first radio communication apparatus, wherein the second radio communication is not traversed via the control node and a radio base station performing first radio communication with the first radio communication apparatus (col. 21, lines 4-12); and 3Application No. 17/134,513 Attorney Docket No. 11215USO4CON Preliminary Amendment 
receiving, from the radio communication apparatus, charging information regarding the second radio communication, wherein the charging information does not include data that is transmitted or received on the second radio communication (col. 21, lines 13-18).  

Claims 2-5, and 7-11 depend either directly or indirectly upon independent claims 1 and 6, and it is obvious to one of ordinary skilled in the art to modify and include these claim features.  Therefore, the Examiner rejects these claims at least for the reasons discussed above. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, 6-7, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (hereinafter “Liu”, US 2016/0150091 as cited in IDS dated December 28, 2020).
Regarding claim 1, Liu discloses a method for a first radio communication apparatus configured to perform first radio communication with a radio base station (i.e., eNB as shown in Fig. 4), the method comprising: 
performing relay of second radio communication between a second radio communication apparatus and a third radio communication apparatus (i.e., a D2D service ongoing between UE1 and UE2 as shown in Fig. 4), wherein the second radio communication is controlled by a control node different from the radio base station (i.e., a CN is different from the eNB as shown in Fig. 4) and is not traversed via the radio base station and the control node (i.e., the communication between UE1 & UE 2 without traversing via the as shown in Fig. 4); and 
transmitting, to the control node, charging information regarding the second radio communication (i.e., transmitting charging report to the CN after D2D service is finished.  The charging report is transmitted via the link between eNB and CN as shown in Fig. 4, and as described in paragraphs 0036, and 0044), wherein the charging information does not include data that is transmitted or received on the second radio communication (i.e., the charging report is different from the ongoing data).  

Regarding claims 2, and 7, Liu discloses all limitations recited within claims as described above.  Liu also discloses wherein the charging information includes at least one of: source Internet Protocol (IP) address indicating IP address of the second radio 

Regarding claim 6, Liu discloses a method for a control node (i.e., a CN as shown in Fig. 4) comprising: 
controlling second radio communication that is relay of communication between a second radio communication apparatus and a third radio communication apparatus (i.e., a D2D service ongoing between UE1 and UE2 as shown in Fig. 4) via a first radio communication apparatus (i.e., eNB as shown in Fig. 4), wherein the second radio communication is not traversed via the control node and a radio base station performing first radio communication with the first radio communication apparatus (i.e., the communication between UE1 & UE 2 without traversing via the as shown in Fig. 4); and 3Application No. 17/134,513 Attorney Docket No. 11215USO4CON Preliminary Amendment 
receiving, from the radio communication apparatus, charging information regarding the second radio communication (i.e., transmitting charging report to the CN after D2D service is finished.  The charging report is transmitted via the link between 

Regarding claim 11, Liu discloses a first radio communication apparatus (i.e., UE 610/620 as shown in Fig. 6) configured to perform first radio communication with a radio base station, the first radio communication apparatus comprising: 
a radio communication interface (i.e., transceiver 610D/620D)); and 
at least one hardware processor (i.e., data processor 610A/620A) configured to: perform relay of second radio communication between a second radio communication apparatus and a third radio communication apparatus (i.e., a D2D service ongoing between UE1 and UE2 as shown in Fig. 4), wherein the second radio communication is controlled by a control node different from the radio base station (i.e., a CN is different from the eNB as shown in Fig. 4) and is not traversed via the radio base station and the control node (i.e., the communication between UE1 & UE 2 without traversing via the as shown in Fig. 4); and 
transmit, to the control node, charging information regarding the second radio communication (i.e., transmitting charging report to the CN after D2D service is finished.  The charging report is transmitted via the link between eNB and CN as shown in Fig. 4, and as described in paragraphs 0036, and 0044), wherein the charging information does not include data that is transmitted or received on the second radio communication (i.e., the charging report is different from the ongoing data).  
Regarding claim 12 Liu discloses a control node (i.e. a core network entity 630 as shown in Fig. 6) comprising: 
a communication interface (i.e., a transceiver 630D); and 
at least one hardware processor (i.e., a data processor 630A) configured to: 
control second radio communication that is relay of communication between a second radio communication apparatus and a third radio communication apparatus (i.e., a D2D service ongoing between UE1 and UE2 as shown in Fig. 4), wherein the second radio communication is not traversed via the control node and a radio base station performing first radio communication with the first radio communication apparatus (i.e., the communication between UE1 & UE 2 without traversing via the as shown in Fig. 4); and 
receive, from the first radio communication apparatus, charging information regarding the second radio communication (i.e., transmitting charging report to the CN after D2D service is finished.  The charging report is transmitted via the link between eNB and CN as shown in Fig. 4, and as described in paragraphs 0036, and 0044), wherein the charging information does not include data that is transmitted or received on the second radio communication (i.e., the charging report is different from the ongoing data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Baek et al. (hereinafter “Baek”, US 2014/0130137 as cited in IDS dated December 28, 2020).
Regarding claims 3, and 8, Liu discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Baek discloses a method and apparatus for conducting D2D communication in wireless communication system. Baek also discloses wherein a radio frequency used for the second radio communication is same as or different from a radio frequency used for the first radio communication (i.e., the terminals perform D2D communication using the same carrier frequency with that of cellular, and the charging for the D2D is also performed via the cellular network of operator, and as shown in Fig. 2).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to optimize the network resources.




Claim 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jang et al. (hereinafter “Jang”, US 2014/0185587).
Regarding claims 4, and 9, Liu discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Jang discloses a method for performing a change of mode in devices directly communicating with each other in a wireless connection system.  Jang also discloses wherein the second radio communication is a type of device-to-device (D2D) communication between at least two of the first radio communication apparatus, the second radio communication apparatus and the third radio communication apparatus (i.e., the communication amongst first, second, and third device as described in paragraphs 0065, 0078, and 0141).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to increase the efficiency when performing a direction communication between devices. 


Claim 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kim et al. (hereinafter “Kim”, US 2013/0196638 as cited in IDS dated December 28, 2020).
Regarding claims 5, and 10, Liu discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.  
The motivation/suggestion for doing so would have been to enable quick communication between devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/Wayne H Cai/Primary Examiner, Art Unit 2644